Citation Nr: 0621926	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
disability during the period prior to February 4, 2004, and a 
rating in excess of 30 percent for the period beginning April 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 20 percent disabling 
evaluation for the veteran's service-connected left knee 
disability.

During the pendency of this claim, the veteran underwent a 
total left knee replacement.  As a result, the RO issued a 
rating action in March 2004 awarding a temporary evaluation 
of 100 percent from February 4, 2004, through March 2004, 
based on the need for convalescence following the surgery.  
Thereafter, the disability was assigned a 100 percent 
schedular evaluation from April 1, 2004, through March 2005, 
and a 30 percent schedular evaluation from April 1, 2005.  
The veteran has continued his appeal. 

In July 2005, the Board remanded the case for further 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration.  


REMAND

The veteran has asserted that he can no longer work due to 
his service-connected left knee disability.  He has indicated 
that he retired from the Post Office in August 2005 due to 
his knee disability.  In the prior Remand, it was noted that 
the record does not reflect that the originating agency has 
undertaken any development to obtain records pertaining to 
the veteran's disability retirement.  The record reflects 
that it still has not undertaken such development.

Pursuant to the prior Board remand, the veteran was afforded 
a VA examination in December 2005.  The examiner was asked to 
provide an opinion concerning the impact of the veteran's 
left knee disability on his ability to work.  While noting 
the veteran's retirement, the examiner did not comment on the 
effect that the veteran's left knee disability has on his 
ability to work.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should obtain from 
the United States Postal Service all 
records pertinent to the appellant's 
award of disability retirement, to 
include any medical records upon which 
the award was based.

4.  Then, the claims folder should be 
returned to the examiner who conducted 
the December 2005 VA examination.  The 
examiner should be requested to prepare 
an addendum discussing the impact of the 
veteran's left knee disability on his 
ability to obtain and retain employment.  
The rationale for all opinions expressed 
should also be provided.

5.  If the examiner who conducted the 
December 2005 examination is unavailable 
or unable to provide the information 
requested above, the RO or the AMC should 
make arrangements for the claims folder 
to be reviewed by another physician with 
appropriate expertise, who should be 
requested to provide the required opinion 
with supporting rationale.  Another 
examination of the veteran should be 
performed if deemed necessary by either 
the original examiner or the new 
examiner.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis and in light of all applicable 
legal criteria.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





